ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants' amendment filed 5/17/2022 has been fully considered. However, the amendment has not been entered given that the amendment would not overcome all of the rejections in the most recent final Office Action. The amendments do not place in the application in better form for appeal by materially reducing or simplifying the issues for appeal. The amendments would not place the application in condition for allowance. Finally, the arguments are not persuasive for the reasons discussed below. 

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
The entire contents of the Final Rejection, and specifically the Response to Arguments, mailed on 2/17/2022 are incorporated herein by reference. 
In the Response filed on 5/17/2022, the Applicant again argues that a prima facie case of obviousness has not been established. Applicant states that “foam beads have an entirely different set of performance requirements than foam films/layers.” Applicant adds that stretchability is not a performance requirement of foamed beads and then states that resilience and impact resistance are. 
Applicant has provided no evidence in support of such a contention. Stating that foam beads “have an entirely different set of performance requirements” than foam films/layers does not make such as statement factual or accurate. On the contrary, foamed beads can, and are often, used to produce foamed layers. The foamed layers can desirably have any or all of stretchability, elasticity, softness. Furthermore, it would certainly be desirable for the polypropylene used to produce either foam beads or foamed layers or films to have processability. Resilience and impact resistance are not unique to foamed beads. See, for example, Alteeping et al. (US 4,940,736), which specifically states that polypropylene has high resilience (column 1, line 39-41), and which further produces foamed polypropylene have impact resistance (column 8, line 30-32), and which are not beads.  Additionally, see Ting et al. (US 2018/0208723), ¶3 (impact resistance), ¶18 (polypropylene), and ¶34 (resilience), which teaches foams having resilience and impact resistance and which are not produce from foamed beads/granules/particles. Additionally, impact resistance would certainly be desirable for foamed materials, either beads or layers, used for packaging items. This would ensure that the materials packaged within the foam are not damaged upon being exposed to impact. 
Furthermore, stretchability is but one property disclosed as being provided by the polypropylene of Williams. The other properties include softness and elasticity. Both softness and elasticity are desirable properties for foamed packaging. The field of endeavor of the applied references is not “foamed beads” versus “foamed layers/films.” All of the references disclose foamed polypropylene materials used to produce packaging (¶4 of Huang; ¶10 and ¶22 of Hashimoto; ¶12, ¶15, and ¶17 of Williams). As stated in the previous Office Action, it would have been obvious to use the propylene based elastomers of Williams in the invention of Huang in order to provide a combination of stretchability, elasticity, softness while maintaining good processability (see ¶11 of Williams) to the foams of Huang. Williams states that the object of the invention is to provide the properties of stretchability, elasticity, softness while maintaining good processability, which is achieved by using the specified propylene-based elastomer described above. See ¶11 of Williams.
Applicant argues that there is not a reasonable expectation of success in the applied prior art references.
This is incorrect and not persuasive. 
As discussed in the Office Action mailed on 2/17/2022, each reference teaches polypropylene based elastomeric materials used to produce foams for packaging applications. There is a reasonable expectation that using the polypropylene composition of Williams to produce the foams of Huang and/or Hashimoto will provide the benefits of stretchability, elasticity, softness while maintaining good processability, as expressly stated in ¶11 of Williams, to the foams of Huang and Hashimoto. The Applicant is reminded that a reasonable expectation of success is provided, as stated in MPEP 2143.02, when: 
…one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


Applicant has provided neither no evidence as to why there would not be a reasonable expectation of success. The reasonable expectation is that all three references disclose polypropylene-based elastomer compositions used to produce foams, the foams of which are used in packaging. There is no change to the functions of the polypropylene based elastomers (forming foam packaging), no change in the function as foams (packaging), and no change to the function of the foams as packaging, by combining the references. The beads of Huang and Hashimoto are used to produce articles. ¶38 of Huang states that the beads are formed into sheets. The beads of Hashimoto are molded together to produce articles (¶22). Williams and Hashimoto both disclose flooring material and packaging material (see ¶15 of Williams and ¶22 of Hashimoto). The references disclose the same material (polypropylene based elastomers) used to produce the same materials (foams) and used in the same applications (packaging or flooring). Williams is not limited to films, and foam beads can be used to produce foamed layers. 
For the reasons provided above, and including the Response to Arguments provided in the Office Action mailed on 2/7/2022, Applicants arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766